Citation Nr: 1433377	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma.  

2.  Entitlement to an increased initial rating for hypertension, rated as noncompensable prior to June 8, 2010, and as 10 percent disabling since June 8, 2010.  

3.  Entitlement to an increased initial rating for a right ankle disability, rated as noncompensable prior to June 8, 2010, and as 10 percent disabling since June 8, 2010.  

4.  Entitlement to an increased initial rating for bilateral plantar fasciitis, rated as noncompensable prior to June 8, 2010, and as 10 percent disabling since June 8, 2010.  

5.  Entitlement to an increased initial rating for paradoxical vocal cord mobility, rated as noncompensable prior to May 10, 2013, and as 10 percent disabling since May 10, 2013.  

6.  Entitlement to an initial compensable rating for a left shoulder scar.  

7.  Entitlement to an initial compensable rating for right hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for a respiratory disorder and granted service connection and assigned 0 percent ratings for hypertension, a right ankle disability, bilateral plantar fasciitis, right hammer toes, paradoxical vocal cord mobility, and a left shoulder scar, all effective September 1, 2006.  In December 2006, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2008.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

The Board notes that in April 2008, the Veteran also perfected an appeal for the issues of entitlement to service connection for a right foot disability and entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324.  However, an April 2008 rating decision granted service connection for posttraumatic stress disorder and assigned a 10 percent rating, effective September 1, 2006.  As the Veteran is now in receipt of a 10 percent rating, her claim for a 10 percent rating for multiple non-compensable service-connected disabilities under 38 C.F.R. § 3.324 is moot and therefore no longer before the Board.  Additionally, a subsequent rating decision in March 2011 granted the claim for service connection for a right foot disability.  This grant represents a full grant of the benefit sought on appeal for this issue, and therefore, this issue is also not before the Board.

A November 2010 rating decision increased the disability rating for a right ankle disability, from 0 percent to 10 percent, effective June 8, 2010.  A March 2011 rating decision increased the disability rating for hypertension from 0 percent to 10 percent, effective February 18, 2011.  An April 2014 rating decision increased the disability rating for bilateral plantar fasciitis from 0 percent to 10 percent, effective June 8, 2011; increased the disability rating for paradoxical vocal cord mobility from 0 percent to 10 percent, effective May 10, 2013; and assigned an earlier effective date of June 8, 2010 for the Veteran's 10 percent disability rating for hypertension.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the Board at a February 2013 video conference hearing.  A transcript of this hearing has been associated with the claims file.  

In April 2013, the Board denied the Veteran's claim for an initial compensable rating for right hammertoes and remanded her claim for service connection for a respiratory disorder, as well as her other claims for increased initial rating, for additional development.  The Veteran appealed the portion of the April 2013 Board decision denying her claim for an initial compensable rating for right hammertoes to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to an increased initial rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a respiratory disorder, to include asthma, that is separate from the already service-connected paradoxical vocal cord mobility.  

2.  Prior to June 8, 2010, the Veteran's hypertension was manifested by diastolic pressure that was predominantly 100 or more and systolic pressure that was predominantly 160 or more.    

3.  Since June 8, 2010, the Veteran's hypertension has been manifested by by diastolic pressure that was predominantly 100 or more and systolic pressure that was predominantly 160 or more.    

4.  Prior to June 8, 2010, the Veteran's bilateral plantar fasciitis was manifested by subjective complaints of pain and swelling.  There was no objective evidence of tenderness, weakness, edema, atrophy, disturbed circulation, or x-ray evidence of osteoarthritis.  These manifestations produced no more than mild bilateral foot disability.  

5.  Since June 8, 2010, the Veteran's bilateral plantar fasciitis has been manifested by subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance.  There is objective evidence of tenderness to palpation of the plantar surfaces, moderate bilateral bunions that did not require surgery, and limitation of eversion and inversion, but there was no evidence of marked deformity, edema, erythema, heat, effusion, instability, weakness, calluses, breakdown, unusual shoe wear pattern that would indicate abnormal weightbearing, or x-ray evidence of osteoarthritis.  These manifestations produce no more than moderate bilateral foot disability.    

6.  Prior to May 10, 2013, the Veteran's paradoxical vocal cord mobility was manifested by a forced expiratory volume in one second (FEV-1) of, at worst, 81.5 percent of predicted value.  There was evidence of hoarseness, but there was no evidence of inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, pre-malignant changes on biopsy, constant inability to speak above a whisper, or constant inability to communicate by speech.   

7.  Since May 10, 2013, the Veteran's paradoxical vocal cord mobility has been manifested by a FEV-1 of 77 percent of predicted value.  There was evidence of hoarseness, but there was no evidence of thickening or nodules of cords, polyps, submucous infiltration, pre-malignant changes on biopsy, constant inability to speak above a whisper, or constant inability to communicate by speech.   

8.  The Veteran's left shoulder scar is stable, superficial, not painful on examination, covers an area of less than 929 square centimeters, and does not cause any functional limitation or limitation of motion of the shoulder.  

9.  The Veteran's right hammer toes have been manifested by subjective complaints of pain, swelling, weakness, stiffness, fatigability, and lack of endurance.  However, there is no evidence that all of the Veteran's right toes have been affected by hammer toe, or that the right hammer toes cause functional impairment or painful or unstable motion.  There is also no x-ray evidence of arthritis in the interphalangeal joints.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a respiratory disorder, to include asthma, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1135, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Prior to June 8, 2010, the criteria for an initial rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).      

3.  Since June 8, 2010, the criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).    

4.  Prior to June 8, 2010, the criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5284 (2013).  

5.  Since June 8, 2010, the criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5284 (2013).  

6.  Prior to May 10, 2013, the criteria for an initial compensable rating for paradoxical vocal cord mobility have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519, 6520 (2013).  

7.  Since May 10, 2013, the criteria for an initial rating in excess of 10 percent for paradoxical vocal cord mobility have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519, 6520 (2013).    

8.  The criteria for an initial compensable rating for a left shoulder scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (October 22, 2008).

9.  The criteria for an initial compensable rating for right hammer toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5282 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The May 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

With respect to the issues of increased initial ratings, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the May 2006 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, the Veteran's hearing testimony, and the Veteran's statements.  The Board finds that the July 2006, June 2010, February 2011, and May 2013 VA examinations conducted in connection with the claims are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current levels of severity of her disabilities, and the May 2013 VA examination addressed whether the Veteran's respiratory disorder was due to her period of service.

Moreover, with respect to the Veteran's February 2013 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims and volunteered her treatment history.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining outstanding current VA and private medical records, scheduling the Veteran for a VA examination to determine the etiology of her respiratory disorder, and scheduling the Veteran for VA examinations to assess the current severity of her hypertension, bilateral plantar fasciitis, paradoxical vocal cord mobility, and left shoulder scar.  In response, the RO/AMC obtained all outstanding treatment records and scheduled the Veteran for May 2013 VA examinations for her respiratory disorder, hypertension, bilateral plantar fasciitis, paradoxical vocal cord mobility, and left shoulder scar.  Regarding the Veteran's VA respiratory and paradoxical vocal cord mobility examination, the VA examiner indicated that more definitive findings would have likely been accomplished with a nasal endoscopy with video stroboscopy, but that the Veteran had not shown up to that appointment.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so, including testimony at a Board hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and tuberculosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that her current asthma had its onset during service in the 1990s when she caught 15 colds within a 12 month period.  

Service treatment records show that the Veteran received periodic treatment for various respiratory disorders.  In July 1998, she was treated for an upper respiratory infection.  She received treatment for sinusitis, pharyngitis, upper respiratory infection, pneumonia, and reactive airway infection in October 1998 and for acute bronchitis in October 2003.  

The Veteran was first diagnosed with asthma in April 2004 when she complained of wheezing, a harsh cough, and a sensation that her chest was on fire.  The physician prescribed her with inhalers.  A pulmonary function test (PFT) found no evidence of obstructive or restrictive lung defect.  Due to her shortness of breath and chest pain, the Veteran was also put on a temporary physical profile to prohibit her from running, performing exertional calisthenic exercises, and carrying more than 20 pounds.  In June 2004, the Veteran received continued treatment for asthma after she had an asthma attack.  An October 2004 treatment record reveals that the Veteran had chest congestion, shortness of breath, paroxysmal nocturnal dyspnea, wheezing, and a cough.  She was diagnosed with chronic obstructive asthma with acute exacerbation.  The Veteran continued to receive treatment for asthma and dyspnea in November 2004 and throughout December 2004.  In January 2005, the Veteran underwent a laryngoscopy.  The results suggested that the Veteran had vocal cord dysfunction, which the physician found was a likely contributor to the Veteran's dyspnea.  Her asthma therapy was discontinued.  In March 2006, the Veteran received treatment for bronchitis as well as persistent asthma exacerbation vs. symptoms associated with vocal cord dysfunction.  The physician indicated in a March 14, 2006 note that it was difficult to determine whether the Veteran's symptoms were associated with her non-compliance with medication or if the symptoms were caused by her known history of vocal cord dysfunction.  She noted that the Veteran had completed full evaluation for her symptoms in the past, and the wheeze and associated symptoms had not been pulmonary-related.  An April 2006 PFT showed evidence of possible vocal cord dysfunction.  

On separation examination in April 2006, the Veteran complained of having asthma and breathing problems.  The examiner noted that the Veteran had been treated for asthma-like symptoms and had also been evaluated by a pulmonologist.  She found that asthma and pulmonary etiology for the Veteran's shortness of breath and dyspnea had been ruled out and noted that PFTs had all been normal.  The examiner indicated that the Veteran had been diagnosed with vocal cord dysfunction and had been given inhalers in the past for shortness of breath and dyspnea.  She also noted that the Veteran had sinusitis and that the congestion was consistent with upper respiratory infections and acute sinusitis.  A chest x-ray revealed a pulmonary nodule.  

The post-service VA and private medical records dated from September 2006 to March 2014 show that the Veteran was intermittently treated for reversible obstructive airway disease, bronchitis, other upper respiratory infection, pharyngitis, bronchitis, sinusitis, allergic rhinitis, asthmatic bronchitis, and asthma.           

In May 2013, the Veteran underwent VA respiratory examination to determine whether she had a respiratory disorder separate from her service-connected paradoxical vocal cord mobility that was related to her period of service.  The VA examiner indicated that more definitive findings would have likely been accomplished with a nasal endoscopy with video stroboscopy, but the Veteran had not shown up for that appointment.  Thus, as the Veteran failed to report to her appointment and the duty to assist is not a one-way street, the Board will proceed with adjudication of the claim with the available findings of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The examiner found that the Veteran had been diagnosed either in the past or currently with allergic rhinitis, asthma, and paradoxical vocal cord mobility.  She also acknowledged the Veteran's post-service diagnoses of bronchitis, pharyngitis, sinusitis, and other respiratory infection.  After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's respiratory disorder, to include asthma, was less likely than not incurred in or caused by her period of service.  She explained that despite the fact that the Veteran had asthma listed on the problem list of treatment records and on several progress notes, diagnostic testing (PFT) had been negative.  She also reported that current PFT had revealed vocal cord disorder, but had been negative for asthma.  The examiner acknowledged that the Veteran had experienced asthma-like symptoms during service, but found that these symptoms were most likely related to vocal cord disorder.  In citing medical literature to support her opinion, the examiner reported that vocal cord dysfunction, which was also known as paradoxical vocal cord motion, laryngeal dyskinesia, and vocal cord malfunction, was a condition where the larynx exhibited paradoxical vocal cord adduction during inspiration.  She explained that this resulted in any of a number of symptoms that would be expected from extrathoracic airway obstruction, including wheezing, dyspnea, cough, and shortness of breath.  She found that the diagnosis of paradoxical vocal cord motion was currently being made with increased frequency as physicians were becoming more aware of its prevalence.  She also stated that many patients with vocal cord dysfunction were wrongly diagnosed with refractory asthma.    

The Board acknowledges that the Veteran received post-service diagnoses of various respiratory disorders other than paradoxical vocal cord mobility, to include asthma.  Nevertheless, the Board notes that at no time did any of the Veteran's treating providers find that she had respiratory disorders other than paradoxical vocal cord mobility that were due to her period of service.  Indeed, the competent probative evidence shows that the Veteran did not have a respiratory disorder that was separate from her already service-connected paradoxical vocal cord mobility.  The VA examiner who performed the May 2013 VA examination thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's post-service diagnoses of various respiratory disorders, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's respiratory disorder, to include asthma, was due to her period of active service.  Specifically, the examiner found that current PFT had revealed vocal cord disorder, but had been negative for asthma.  She also acknowledged that the Veteran had experienced asthma-like symptoms during service, but determined that these symptoms were most likely related to vocal cord disorder.  The examiner also cited medical literature to explain that paradoxical vocal cord mobility was a condition where the larynx exhibited paradoxical vocal cord adduction during inspiration, resulting in any of a number of symptoms that would be expected from extrathoracic airway obstruction, including wheezing, dyspnea, cough, and shortness of breath.  She explained that many patients with vocal cord dysfunction were wrongly diagnosed with refractory asthma, but that the diagnosis of paradoxical vocal cord motion was currently being made with increased frequency as physicians were becoming more aware of its prevalence.  For these reasons, the May 2013 VA opinion by the VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a respiratory disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of shortness of breath, any actual diagnosis of a respiratory disorder requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current respiratory disorder other than paradoxical vocal cord mobility requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that she has a respiratory disorder other than paradoxical vocal cord mobility that is due to her period of service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of her current respiratory disorder is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

In any event, the Board concludes that the preponderance of the medical evidence, which reveals no complaints or findings of a respiratory disorder separate from the paradoxical vocal cord mobility, is of greater probative value than the lay contentions of the Veteran.  In this case, while there is current medical evidence of record dating from September 2006 through March 2014, none of this evidence reflects findings of a confirmed respiratory disorder, to include asthma, other than in relation to the Veteran's service-connected paradoxical vocal cord mobility.  Accordingly, in the absence of objective evidence of a current respiratory disorder, to include asthma, separate from the Veteran's paradoxical vocal cord mobility during the period of the claim, consideration of service connection for a respiratory disorder, to include asthma, is not warranted on any basis.  Such an action would amount to impermissible pyramiding, and VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.  38 C.F.R. § 4.14 (2013).    

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the interphalangeal joints are considered a group of minor joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

1.  Hypertension

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013). 

a.  Prior to June 8, 2010

Prior to June 8, 2010, the Veteran was in receipt of a 0 percent rating for her hypertension.  

Service treatment records show that the Veteran was diagnosed with hypertension in September 2003 when she had blood pressure readings of 151/106, 148/96, and 146/98.  The Veteran was prescribed Lisinopril for her hypertension in October 2003.  

On VA examination in July 2006, the Veteran reported that she had suffered from hypertension since 2003 and that her current symptoms were controlled by medication.  The examiner noted that the Veteran had been taking Lisinopril for 3 years.  The Veteran indicated that her hypertension caused functional impairment in the form of occasional headache and fluctuating blood pressure.  Examination revealed blood pressure readings of 125/80, 120/80, and 125/85.  The examiner noted that since the Veteran's blood pressure was controlled by medication, blood pressure readings on separate days were not obtained.  

VA medical records dated from September 2006 to August 2009 show that the Veteran received intermittent treatment for hypertension.  She received blood pressure readings of 136/80, 130/80, 120/100, 150/110, 136/80, 136/76, 132/78, 134/92, 156/96, 152/98, 120/76, 180/103, 186/111, 184/97, 226/118, 177/94, 189/94, 175/97, and 220/106.  In an August 2009 VA medical report, the Veteran indicated that she had fallen in her bathtub a week ago and that she had gone to the emergency room to get a CT scan.  She maintained that her blood pressure had been elevated to the point where her systolic blood pressure reading had been over 200.   

The evidence shows that although the Veteran requires continuous medication in order to control her hypertension and maintain blood pressure readings within normal limits, she did not have a history of diastolic blood pressure readings of predominantly 100 or more during her period of service, as she only had one blood pressure reading where the diastolic blood pressure was 106.  However, the Board finds that for the period under consideration, the Veteran's hypertension was manifested by systolic blood pressure readings of predominantly 160 or more and diastolic blood pressure readings of predominantly 100 or more.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that she meets the criteria for an increased initial rating of 10 percent for the period under consideration because her diastolic pressure was predominantly 100 or more, and her systolic pressure was predominantly 160 or more.  However, an initial rating of 20 percent is not warranted for the period under consideration because the evidence does not show systolic blood pressure readings that were predominantly 200 or more, nor does it show diastolic blood pressure readings that were predominantly 110 or more.  Indeed, during the period under consideration, the Veteran only had 3 instances of systolic blood pressure readings over 200 and 3 instances of diastolic blood pressure readings over 110.  Accordingly, the Board concludes that the Veteran is entitled to a 10 percent initial rating, but not higher, for the period under consideration.  38 C.F.R. § 4.104, Diagnostic Code 7101.      

b.  Since June 8, 2010

Since June 8, 2010, the Veteran has been in receipt of a 10 percent rating for her hypertension.  

On VA examination in June 2010, the Veteran reported a history of headaches related to hypertension.  She also complained of dizziness, fatigue, and dyspnea on moderate exertion.  Continuous medication was noted to be required for control of hypertension.  Examination revealed blood pressure readings of 164/102, 150/104, and 164/104.  The examiner found that the Veteran's hypertension had no effects on her usual occupation or daily activities.  

At a February 2011 VA examination, the Veteran reported having no changes in her hypertension since the June 2010 VA examination.  She denied any adverse side effects from her blood pressure medication.  She did complain of occasional headaches that occurred on average of twice a week and lasted for "several hours."  She described these headaches as being a dull ache and indicated that they were relieved by taking over-the-counter pain medication.  She stated that the headaches were not incapacitating.  Examination revealed blood pressure readings of 170/102, 168/98, and 166/98.  The examiner diagnosed the Veteran with hypertension which was not optimally controlled on current medication, as was demonstrated by the elevated blood pressure readings on examination.  She recommended that the Veteran consult with her primary care physician as soon as possible for evaluation of her blood pressure medication in order to get her blood pressure under better control.  

In February 2013, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran was currently on medication for her high blood pressure and that her pills were currently being adjusted because they gave her headaches and dizziness.  The Veteran testified that some of her blood pressure readings had gone up to "the 190s."  She reported that she had been given a blood pressure machine in January so that she could monitor her own blood pressure 3 to 4 times a week.       

On VA examination in May 2013, the Veteran was noted to be taking continuous medication for hypertension.  Examination revealed that the Veteran had blood pressure readings of 182/102, 172/103, and 165/96.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  She was also not found to have any other pertinent physical findings, complications, conditions, signs, or symptoms related to hypertension, and her hypertension was determined not to impact her ability to work.  

VA and private medical records dated from July 2011 to March 2014 show that the Veteran received intermittent treatment for her hypertension.  She was noted to have experienced anxiety, dizziness, and headaches as associated symptoms.  She received blood pressure readings of 140/84, 162/94, 130/86, 130/90, 144/100, 140/82, 150/110, 148/90, 130/88, 150/90, 126/90, 140/90, 141/84, 146/86, 120/82, 139/100, 130/100, 154/96, 156/100, 151/91, and 138/97.  

The evidence shows that for the period under consideration, all of the Veteran's systolic blood pressure readings were below 200.  Additionally, the medical evidence does not show that the Veteran had diastolic blood pressure readings that were predominantly 110 or more.  Indeed, the Veteran only had 1 instance of a diastolic blood pressure reading of 110.  Accordingly, the Board concludes that the Veteran is not entitled to an increased initial rating for hypertension for the period under consideration.  38 C.F.R. § 4.104, Diagnostic Code 7101.      


2.  Bilateral Plantar Fasciitis

The Veteran has been diagnosed with bilateral plantar fasciitis.  Plantar fasciitis is an unlisted disorder that has been rated by analogy under Diagnostic Code Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5299 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5276 pertains to acquired flatfoot.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2013).  Other potentially applicable diagnostic codes include Diagnostic Code 5280, which pertains to unilateral hallux valgus, and Diagnostic Code 5284, which pertains to other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5284 (2013).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

Diagnostic Code 5276 provides for a 0 percent rating for unilateral or bilateral flatfoot, with symptoms relieved by built-up show or arch support.  A 10 percent rating is warranted for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013). 

Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).    

Under Diagnostic Code 5284 for other disabilities of the foot, a 10 percent rating is warranted for a moderate disability of the foot, a 20 percent rating is warranted for a moderately severe disability of the foot, and a 30 percent rating is warranted for a severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2013).  The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

As an initial matter, the Board notes that the Veteran is already being separately compensated for right hammer toes.  Therefore, the Board will not consider the Veteran's hammer toes in its adjudication of the claim for bilateral plantar fasciitis.  

a.  Prior to June 8, 2010

Prior to June 8, 2010, the Veteran was in receipt of a 0 percent rating for her bilateral plantar fasciitis.  

An April 2006 VA medical record showed that the Veteran received treatment for right foot swelling.  Her foot pain was noted to be a 9/10 in severity.  

On VA examination in July 2006, the Veteran complained of foot swelling and constant localized pain from the ankles to the bottom of the feet.  She reported that the pain was burning, aching, and sharp, and that the pain was a 9/10 in severity.  She stated that the foot pain could be elicited by physical activity and relieved by rest.  She indicated that she experienced pain and swelling of the feet when at rest, standing, or walking.  Regarding functional impairment, she maintained that it was hard to walk at times due to swelling.  Examination revealed no signs of abnormal weight bearing in the feet, and gait was within normal limits.  There was no evidence of tenderness, weakness, edema, atrophy, or disturbed circulation.  The Veteran was not found to have pes planus, pes cavus, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  She had no limitation with standing or walking and did not require any type of support with her shoes.  X-rays of the bilateral feet showed bilateral heel spurs.  The diagnosis was bilateral plantar fasciitis with subjective factors of pain and objective factors of x-ray findings.       

A November 2008 VA medical report shows that the Veteran was treated for chronic foot pain.  

The Board finds that the Veteran's bilateral plantar fasciitis approximates no more than mild bilateral flatfoot.  Although the Veteran complained of and received intermittent treatment for foot pain and swelling, the VA examination in July 2006 found no signs of abnormal weightbearing in the feet, and gait was within normal limits.  There was also no evidence of tenderness, weakness, edema, atrophy, or disturbed circulation.  A 10 percent evaluation is not warranted because although there is occasional pain on use of the feet, there is no objective evidence of weight-bearing line over or medial to the great toe and inward bowing of the tendo achillis.  Therefore, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately classified as mild bilateral flatfoot and an initial compensable rating is thus not warranted under Diagnostic Code 5276 for the period under consideration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.   

Although there is no x-ray evidence of osteoarthritis, the Board acknowledges that a potential compensable rating for painful or unstable joints under 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's subjective complaint that it was hard to walk at times due to swelling in her feet.  However, the July 2006 VA examination report is negative for any findings of painful or unstable joints or any functional loss due to flare-ups.  Indeed, the examiner found no loss of use of the bilateral feet, as the Veteran was able to walk with a normal gait, and there was no evidence of limitation with standing or walking.  There was also no evidence of tenderness, weakness, edema, atrophy, or disturbed circulation.  Additionally, the Veteran exhibited no signs of abnormal weightbearing and did not require any type of support with her shoes.  Thus, even considering the objectively confirmed findings of pain, as well as the Veteran's complaints of swelling, for the period under consideration, the evidence does not show that the Veteran's bilateral plantar fasciitis causes functional impairment or is manifested by painful or unstable motion, and thus the requirements for an increased rating due to functional loss or painful or unstable joints are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 

Further, there is no objective evidence that the Veteran had hallux valgus at any point for the period under consideration.  Indeed, the July 2006 VA examination specifically indicated that the Veteran did not have any hallux valgus.  Therefore, a higher initial rating is not warranted under Diagnostic Code 5280 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5280.          

As the Veteran has multiple foot disabilities present in each foot, her bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  However, based upon the evidence of record, the Board finds that the Veteran's foot disability was no more than mild for the period under consideration.  The overall evidence shows that the Veteran's foot disabilities primarily manifested themselves in foot pain and swelling that did not affect the Veteran's ability to ambulate.  Indeed, the July 2006 VA examiner determined that the Veteran was able to walk with a normal gait, and there was no evidence of limitation with standing or walking.  Moreover, there was no evidence of tenderness, weakness, edema, atrophy, or disturbed circulation.  Therefore, the overall evidence indicates that the Veteran's bilateral plantar fasciitis was no more than mild, and an initial compensable rating for the Veteran's bilateral plantar fasciitis is not warranted under Diagnostic Code 5284 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
          
b.  Since June 8, 2010

Since June 8, 2010, the Veteran has been in receipt of a 10 percent rating for her bilateral plantar fasciitis.  

On VA examination in June 2010, the Veteran reported developing pain in both arches of the feet, which was greatest on the first step in the morning and after periods of rest.  She complained that the pain was a 9/10 in severity and that she had dull pain at rest.  She also indicated that she had weakness, stiffness, fatigability, and lack of endurance.  She denied heat, redness, and the use of assistive devices.  She stated that she could stand for one hour and walk 2 blocks.  She maintained that she had severe flare-ups on rainy days and that they would last until it stopped raining.  She reported that she took pain medication for her feet.  Aggravating factors were noted to be prolonged standing and walking, and rest was noted to be an alleviating factor.  Examination revealed that there was no edema, redness, heat, effusion, calluses, or abnormal forefoot to rearfoot alignment.  There was a normal arch on nonweightbearing with decreased medial arch on weightbearing.  The Veteran was noted to have planus foot type and erectus rearfoot position.  She also had moderate lateral deviation of the great toes, greater on the right side, and her hallux valgus deformity was noted to be flexible.  Gait examination showed excessive pronation throughout the gait cycle, but there were no abnormal shoe wear patterns noted.  The Veteran had pain to palpation to the plantar central arch region bilaterally and tautness to the central band of the plantar fascial ligament bilaterally.  X-rays of the feet indicated that the Veteran had moderate hallux valgus deformity, dorsal contraction of the toes on lateral view of the right foot, and plantar inferior heel spur bilaterally.  The examiner diagnosed the Veteran with moderate bilateral plantar fasciitis.  

At a February 2011 VA examination, the Veteran complained of pain in the plantar surfaces of both feet when she was weightbearing.  She reported that this pain was particularly acute when she first got up after sitting or lying for a long period of time.  She stated that the pain wore off some when she walked, but as the day went on and she had been on her feet for long periods of time, the pain would return.  She also indicated that she experienced weakness, stiffness, fatigability, and lack of endurance in both feet.  The Veteran maintained that she took over-the-counter medication on an as-needed basis for her bilateral plantar fasciitis pain, and that this medication provided partial relief of the pain.  She also complained of suffering from 2 to 3 flare-ups of her bilateral plantar fasciitis pain per week and that each flare-up lasted approximately one day.  She reported that the flare-ups were triggered by activities that required extended walking and were relieved by sitting and resting her feet.  She stated that during flare-ups, she had to stay home and limit her ambulation to basic necessary activities, such as getting up to get something to eat or toilet herself.  She did not use any inserts or assistive devices for ambulation.  The Veteran estimated that she could walk for 2 to 3 blocks before having to stop due to her bilateral foot pain and that she could stand for 30 minutes before having to sit down due to her foot pain.  She denied that her plantar fasciitis caused any occupational limitation or any limitation in her ability to carry out personal activities of daily living, but reported that she had to take frequent breaks when doing household chores that required extended weightbearing.  She stated that her plantar fasciitis did not limit her ability to drive, but indicated that she could not run recreationally due to her condition.  

Examination revealed that the Veteran had normal gait and did not use any assistive devices for ambulation.  Both feet had mild hallux valgus deformity at the base of the great toes with an angulation of less than 10 degrees.  The second right toe overlapped the third right toe.  There was tenderness to palpation on the plantar surfaces of the feet in the areas of the insertion of the plantar fascia to the calcaneus.  The Veteran had no evidence of edema, erythema, painful motion, instability, weakness, calluses, breakdown, or unusual shoe wear pattern that would indicate abnormal weightbearing.  The arches were normal, and there was no evidence of flatfoot.  X-rays of the feet showed a small plantar calcaneal spur in the left foot with very mild hallux valgus deformities of the bilateral great toes.  The Veteran was diagnosed with bilateral plantar fasciitis and hallux valgus deformities of the bilateral feet which were very symptomatic at this time.            

In February 2013, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran experienced constant pain in her feet that would be dull or sharp in nature depending on how she walked.  The Veteran testified that she treated her foot pain with over-the-counter medication.  

On VA examination in May 2013, the Veteran was noted to have mild plantar fasciitis.  She was also found to have hallux valgus, but was determined to not have symptoms due to her hallux valgus.  She had not had surgery for her hallux valgus.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Range of motion testing of the left foot showed 20 degrees inversion and 13 degrees eversion, both with pain.  The Veteran was unable to perform multiple repetitions of inversion due to ankle pain, and she was unable to perform multiple repetitions of eversion due to low back pain.  Range of motion testing of the right foot revealed 17 degrees inversion and 5 degrees eversion, both with pain.  The Veteran was unable to perform multiple repetitions of inversion due to back pain and lateral thigh pain, and she was unable to perform multiple repetitions of eversion due to low back pain.  X-rays of the feet revealed calcaneal spurs in both feet.  The examiner determined that the Veteran's foot condition did not impact her ability to work.    

Private medical records dated from November 2013 to February 2014 show that the Veteran received intermittent treatment for bilateral plantar fasciitis and bilateral painful bunions.  She was noted to suffer from chronic intermittent foot pain.  A November 2013 x-ray of the right foot revealed mild hallux valgus and a tiny plantar calcaneal bone spur.  A February 2014 private treatment record noted that the Veteran had hallux abductovalgus deformity bilaterally, right more severe than left, and pain in limb bilaterally from when she had problems with the hallux abductovalgus deformity.  

The Board finds that the Veteran's bilateral plantar fasciitis approximates no more than moderate bilateral flatfoot.  There is pain on manipulation and use of her feet.  However, a 30 percent evaluation is not warranted because there is no objective evidence of marked deformity, swelling on use, or characteristic callosities.  The Veteran did not report any swelling of the feet, even during flare-ups, and the above VA examinations consistently found no calluses.  Excessive pronation throughout the gait cycle was only found one time on VA examination in June 2010.  However, there were no abnormal shoe wear patterns noted at that examination, and all subsequent VA examinations determined that the Veteran had normal gait and no abnormal shoe wear patterns.  The June 2010 VA examination determined that the Veteran had only moderate hallux valgus deformity and moderate bilateral plantar fasciitis.  The February 2011 VA examination found that the Veteran had mild hallux valgus deformities of the bilateral great toes and bilateral plantar fasciitis that was manifested by tenderness to palpation on the plantar surfaces of the feet.  Most recently, the May 2013 VA examination revealed that the Veteran had only mild plantar fasciitis and hallux valgus that was not symptomatic.  Therefore, the Board finds that the Veteran's bilateral plantar fasciitis is more appropriately classified as moderate bilateral flatfoot, and a rating higher than 10 percent is thus not warranted under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.   

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance in both feet and that during flare-ups, she had to stay home and limit her ambulation to basic necessary activities.  However, the Board finds that the evidence does not show that the Veteran's bilateral plantar fasciitis warrants an increased rating due to functional loss.  The Board acknowledges that on VA examination in May 2013, the Veteran had some limitation of motion of inversion and eversion in both feet and was unable to perform repetitive motion testing.  However, the Board notes that the Veteran's inability to perform multiple repetitions of eversion and inversion in both feet was not due to functional impairment caused by her bilateral plantar fasciitis, but instead, it was due to pain in her ankle, low back, and lateral thigh.  Additionally, the medical evidence of record shows that the Veteran's bilateral foot disability was no more than moderate in severity, as determined on VA examination in June 2010.  Indeed, subsequent VA examinations dated in February 2011 and May 2013 indicated that the Veteran's bilateral foot disability, to include plantar fasciitis and hallux valgus, was mild or not symptomatic.  The evidence has consistently shown that the Veteran did not require assistive devices for ambulation, and that her foot disability was not objectively manifested by edema, erythema, heat, effusion, instability, weakness, calluses, breakdown, or unusual shoe wear pattern that would indicate abnormal weightbearing.  Moreover, despite reporting at her February 2011 VA examination that she had to limit her ambulation to basic necessary activities during flare-ups and that she had to take breaks when performing chores that required extended weightbearing, the Veteran did not report any functional limitation due to flare-ups of pain during her June 2010 and May 2013 VA examinations.  Thus, even considering the objectively confirmed findings of pain, as well as the Veteran's complaints of weakness, stiffness, fatigability, and lack of endurance, the Board finds that the Veteran's bilateral plantar fasciitis does not warrant a higher rating due to functional loss, as any functional limitation due to flare-ups of pain has been contemplated in the Veteran's 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 

Regarding the diagnostic criteria for hallux valgus, the maximum rating under Diagnostic Code 5280 is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the Veteran is already in receipt of a 10 percent rating for her foot disability for the period under consideration, a higher rating is not warranted under Diagnostic Code 5280.  At any rate, the evidence does not show that the Veteran has undergone resection of the metatarsal head or that her bunions are so severe that they are equivalent to amputation of the great toe.  Indeed, the Veteran's hallux valgus has been found to be no more than moderate in severity, as noted on VA examination in June 2010.  Thus, an increased rating for the Veteran's foot disability is not warranted under Diagnostic Code 5280 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5280.        

As the Veteran has multiple foot disabilities present in each foot, her bilateral foot disability can also be rated as "foot injuries, other" pursuant to Diagnostic Code 5284.  However, based upon the evidence of record, the Board finds that the Veteran's bilateral plantar fasciitis was no more than moderate for the period under consideration.  Indeed, the June 2010 VA examination determined that the Veteran had only moderate hallux valgus deformity and moderate bilateral plantar fasciitis.  The February 2011 VA examination found that the Veteran had mild hallux valgus deformities of the bilateral great toes and bilateral plantar fasciitis that was manifested by tenderness to palpation on the plantar surfaces of the feet.  Most recently, the May 2013 VA examination revealed that the Veteran had only mild plantar fasciitis and hallux valgus that was not symptomatic.  The Veteran's foot disabilities were manifested by tenderness to palpation on the plantar surfaces and some limitation of motion in eversion and inversion, but she never required the use of assistive devices for ambulation, nor did her foot disabilities have any manifestations of edema, erythema, heat, effusion, instability, weakness, calluses, breakdown, or unusual shoe wear pattern that would indicate abnormal weightbearing.  The Veteran also denied that her plantar fasciitis caused any occupational limitation, limitation in her ability to carry out personal activities of daily living, other than having to take frequent breaks when doing household chores that required extended weightbearing, or limitation in her ability to drive.  The May 2013 VA examiner additionally determined that the Veteran's foot condition did not impact her ability to work.  Therefore, based upon the evidence of record, the Board finds that the Veteran's bilateral plantar fasciitis was no more than moderate, and a separate rating for the Veteran's plantar fasciitis is not warranted under Diagnostic Code 5284 for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

3.  Paradoxical Vocal Cord Mobility

The Veteran has been diagnosed with paradoxical vocal cord mobility.  Paradoxical vocal cord mobility is an unlisted disorder that has been rated by analogy under Diagnostic Code Diagnostic Code 6599-6520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6599 refers to an unlisted disability of the respiratory system.  Diagnostic Code 6520 pertains to larynx, stenosis of, including residuals of laryngeal trauma (unilateral or bilateral).  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio, 2 Vet. App. 625; 38 C.F.R. §§ 4.20, 4.21.  Other potentially applicable diagnostic codes include Diagnostic Code 6516, which contemplates chronic laryngitis, and Diagnostic Code 6519, which contemplates complete organic aphonia.  38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519, 6520 (2013).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Diagnostic Code 6520 pertains to larynx, stenosis of, including residuals of laryngeal trauma (unilateral or bilateral).  A 10 percent rating is warranted for FEV-1 of 71 to 80 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A maximum 100 percent rating is warranted for FEV-1 less than 40 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.  Stenosis of larynx may also be evaluated as aphonia.  38 C.F.R. § 4.97, Diagnostic Code 6520.  

Diagnostic Code 6519 contemplates complete organic aphonia.  A 60 percent rating is warranted for constant inability to speak above a whisper.  A 100 percent rating is warranted for constant inability to communicate by speech.  Incomplete aphonia may be evaluated as chronic laryngitis.  38 C.F.R. § 4.97, Diagnostic Code 6519.  

Diagnostic Code 6516 contemplates chronic laryngitis.  A 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.    

As an initial matter, the Board notes that on VA examination in May 2013, the examiner opined that the Veteran's gastric symptoms were less likely than not attributable to her paradoxical vocal cord mobility.  The examiner cited a January 2014 Ear, Nose, and Throat (ENT) consultation in which the Veteran was diagnosed with dysphagia, oropharyngeal phase, and asthma, but there was no evidence of paradoxical vocal cord disorder mobility.  Gag reflex, labial strength, lingual strength, vocal quality, and left and right vocal fold were within normal limits.  The Veteran had effortful swallow, Masako maneuver, and the productive cough cleared.  The examiner found that there were no symptoms related to the Veteran's paradoxical vocal cord disorder mobility, as the January 2014 ENT consultation failed to diagnose paradoxical vocal cord mobility disorder and reported findings as normal, with the exception of dysphagia and difficulty swallowing pills.  The examiner also noted that the ENT consultation recommended a regular diet with swallowing safety precautions.  Therefore, as the medical evidence shows that the Veteran's gastric symptoms are not related to her paradoxical vocal cord mobility, the Board will not consider her gastric symptoms in adjudication of the claim.  

a.  Prior to May 10, 2013

Prior to May 10, 2013, the Veteran was in receipt of a 0 percent rating for her paradoxical vocal cord mobility.  

On VA examination in July 2006, the Veteran complained of coughing with sputum, wheezing in the chest, difficulty breathing at times, persistent fever, night sweats, and pain or discomfort over the chest area on exertion.  She reported that the respiratory symptoms occurred occasionally during pollen season, and that the treatment was inhalers.  She denied any functional impairment from her respiratory condition.  Examination revealed symmetric breath sounds and expiratory phase within normal limits.  There were no rhonchi or rales.  PFT results showed that the Veteran had Forced Vital Capacity (FVC) of 85.3 and FEV-1 of 81.5.  The examiner found that the Veteran had no respiratory diagnosis because she had no complications secondary to her pulmonary disease.   

A May 2007 VA medical report indicated that PFT results were essentially normal, as the Veteran had FVC of 96 percent predicted, FEV-1 of 91 percent predicted, and Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 84 percent predicted.  There was minimal obstructive defect and mild restrictive defect noted.  The Veteran was found to have occasional mild wheezing and used her inhaler about 2 to 3 times a week.   

At a June 2010 VA examination, the Veteran stated that when she had bad asthma, it felt "like I have to wrestle myself out of my sleep because I felt like death is on me and I can't hardly breathe and something blocks it."  She reported having a history of seasonal nasal allergies, as well as a history of incapacitating episodes of sinusitis.  She indicated that she would have one incapacitating episode of sinusitis a year that would require 4 to 6 weeks of antibiotic treatment.  She maintained that she had 3 non-incapacitating episodes of sinusitis a year that lasted 7 to 14 days and caused her to experience headache, purulent discharge, and sinus pain.  She complained of occasional breathing difficulty and denied any speech impairment.  She reported that she did not have any current rhinitis or sinus symptoms.  Examination revealed no evidence of sinus disease, speech impairment, nasal obstruction, or residuals of an injury to the pharynx.  The larynx had normal appearance.  The examiner found that the Veteran's paradoxical vocal cord mobility had no significant effects on usual occupation or daily activities.  PFT results revealed that the Veteran had FVC of 85 percent predicted, FEV-1 of 90 percent predicted, FEV-1/FVC of 82 percent predicted, and DLCO of 68 percent predicted.  There was no obstructive lung defect indicated by the FEV-1/FVC ratio.  There was mild restrictive lung defect and mild decrease in diffusing capacity, which was interpreted as insignificant response to bronchodilator.      

On VA examination in February 2011, the Veteran reported that she mainly had respiratory problems when the weather changed, and she most recently had symptomatology of a reflux phenomenon.  Examination revealed normal external ears, canals, mastoid areas,  tympanic membranes, middle ear space, and nose.  The Veteran had a short, thick neck with the base of her tongue being somewhat large.  Mirror examination of the hypopharynx showed marked redness of the mucosa.  The Veteran's cords appeared to be working normally, although the examiner did not identify both mucosal surfaces of the true cords adequately.  There was no clinical hoarseness, and the neck was otherwise unremarkable.  

An August 2011 PFT report reveals that the Veteran had FVC of 116 percent predicted, FEV-1 of 112 percent predicted, FEV-1/FVC of 80 percent predicted, and DLCO of 75 percent predicted.  There was a minimal obstructive lung defect and mild restrictive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 25 percent and 75 percent of the flow volume curve.  There was also a mild decrease in diffusing capacity.      

In February 2013, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that when the weather changed from hot to cold, the Veteran could feel the wheezing in her chest.  The Veteran testified that she had been prescribed a nebulizer about 2 months ago.  She also reported experiencing sore throat and having difficulty saying or pronouncing words when she wanted to speak.  She stated that her physician had informed her that her uvula was too long.  She indicated that she had to bring more air into her throat in order to speak properly and that some days, she was hoarse from how she spoke the day before.    

VA and private medical records dated from September 2006 to January 2013 show that the Veteran received intermittent treatment for a respiratory disability.  She experienced such symptoms as sore throat, sinus pressure and congestion, runny nose, coughing, shortness of breath, wheezing, rhinorrhea, chest pressure, and ear ache.

The evidence shows that for the period under consideration, the Veteran had FEV-1 that was, at worst, 81.5 percent of predicted value, as evidenced on VA examination in July 2006.  A 10 percent rating is not warranted, as the evidence does not show that the Veteran had FEV-1 of 71 to 80 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Accordingly, the Board concludes that the Veteran is not entitled to an initial compensable rating under Diagnostic Code 6520 for paradoxical vocal cord mobility for the period under consideration.  38 C.F.R. § 4.97, Diagnostic Code 6520.

Regarding whether the Veteran is entitled to an increased initial rating based on complete organic aphonia, the evidence does not show that the Veteran has been unable to speak above a whisper or communicate by speech.  Therefore, she is not entitled to an increased initial rating for paradoxical vocal cord mobility under Diagnostic Code 6519.  38 C.F.R. § 4.97, Diagnostic Code 6519.  

The Board acknowledges that the Veteran reported experiencing hoarseness during the period under consideration.  However, the June 2010 VA examiner found no evidence of speech impairment, and the February 2011 VA examiner determined that the Veteran did not have any clinical hoarseness.  Additionally, there was no evidence of inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, as would be required for compensable ratings under the diagnostic criteria for chronic laryngitis.  Therefore, the Veteran is not entitled to an increased initial rating for her paradoxical vocal cord mobility under Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6516.    

b.  Since May 10, 2013

Since May 10, 2013, the Veteran has been in receipt of a 10 percent rating for her paradoxical vocal cord mobility.

As previously noted, the May 2013 VA respiratory examiner had indicated that more definitive respiratory findings would have likely been accomplished with a nasal endoscopy with video stroboscopy, but the Veteran had not shown up for that appointment.  Thus, as the Veteran failed to report to her appointment and the duty to assist is not a one-way street, the Board will proceed with adjudication of the claim with the available findings of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On VA examination in May 2013, the Veteran complained of squeezing in her chest, shortness of breath, dyspnea, and wheezing depending on the weather.  She reported that these symptoms occurred once or twice monthly and that she used her nebulizer daily.  The examiner noted that the Veteran's respiratory condition required the use of inhaled medications and oral bronchodilators.  A CT scan of the sinuses revealed a small amount of mucosal thickening affecting a left anterior ethmoid air cell.  There were no fluid levels or obstructing lesions identified in the paranasal sinuses.  A chest x-ray showed no acute airspace disease.  PFT results indicated that the Veteran had FVC of 74 percent predicted, FEV-1 of 77 percent predicted, FEV-1/FVC of 79 percent predicted, and DLCO of 69 percent predicted.  The examiner found that spirometry and lung volumes were within normal limits.  There was a mild decrease in diffusing capacity.  Poor test performance was indicated by volume extrapolation/FVC, and this was interpreted as an insignificant response to the bronchodilator.  The examiner also determined that flow volume loop was normal and was not compatible with upper airway obstruction.      

Private medical records dated from May 2013 to March 2014 show that the Veteran received intermittent treatment for her respiratory disability.  She experienced such symptoms as coughing, difficulty swallowing, hoarseness, nasal congestion, postnasal drip, sore throat, ear congestion, and rhinorrhea.  

The evidence shows that for the period under consideration, the Veteran had FEV-1 of 77 percent of predicted value, and that Flow-Volume Loop was normal and not compatible with upper airway obstruction.  A 30 percent rating is not warranted, as the evidence does not show that the Veteran had FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Accordingly, the Board concludes that the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 6520 for paradoxical vocal cord mobility for the period under consideration.  38 C.F.R. § 4.97, Diagnostic Code 6520.

Regarding whether the Veteran is entitled to an increased initial rating based on complete organic aphonia, the evidence does not show that the Veteran has been unable to speak above a whisper or communicate by speech.  Therefore, she is not entitled to an increased initial rating for paradoxical vocal cord mobility under Diagnostic Code 6519.  38 C.F.R. § 4.97, Diagnostic Code 6519.  

The Board acknowledges that the Veteran experienced hoarseness during the period under consideration.  A May 2013 CT scan of the sinuses also revealed a small amount of mucosal thickening affecting a left anterior ethmoid air cell.  However, there was no evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, as would be required for a 30 percent rating under the diagnostic criteria for chronic laryngitis.  Therefore, the Veteran is not entitled to an increased initial rating for her paradoxical vocal cord mobility under Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6516.    

4.  Left Shoulder Scar

During the pendency of this appeal, the criteria used to evaluate disabilities involving the skin were amended, effective October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  When a law or regulation changes during the pendency of a Veteran's appeal, the version most favorable to the Veteran applies, absent intent in the regulation to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran, subject to the effective date limitations, such that previous criteria can be used during the entire rating period while amended criteria can only be used from their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the October 23, 2008 amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  In this case, the Veteran's application for benefits was received before October 23, 2008.  Additionally, while the Veteran can request a review under the new criteria, the Veteran has not requested such a review.  Therefore, the amended skin regulations effective October 23, 2008 are not for application in this case. 

The Veteran's disability is rated under Diagnostic Code 7805, which contemplates other scars that are rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (October 22, 2008). 

Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  

Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

On VA examination in July 2006, the Veteran reported having intermittent itching due to her left shoulder keloid.  She indicated that these attacks mostly occurred in the winter months and that she had not received any treatment for the skin condition.  She denied any functional impairment from this condition.  Examination revealed an elevated scar at the post left shoulder measuring about 1.5 cm by 0.5 cm with keloid formation of less than 6 square inches (sq. in.) and hypopigmentation of less than 6 sq. in.  There was no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hyperpigmentation, abnormal texture, or signs of skin disease.  

At a June 2010 VA examination, the Veteran complained of itching and burning on her left posterior shoulder keloid.  She reported no pain to the scar.  She had not used any medication on the scar over the last 12 months.  Examination revealed that the scar was 0.25 cm by 2 cm.  The keloid formation was 2 cm by 1 cm and elevated approximately 2 mm.  The skin showed signs of inflammation, edema, or keloid formation.  However, the scar was not painful, had no signs of skin breakdown, was superficial, and had no other disabling effects.  

On VA examination in May 2013, the Veteran reported that her left shoulder scar itched and burned all the time.  She indicated that she thought it was growing.  Examination revealed that there was a linear, hyperpigmented scar on the posterior left shoulder that was slightly raised.  It measured 3 cm in length.  There was no evidence that the scar was painful, unstable, or caused limitation of function.  

In a September 2013 private medical report, the Veteran received follow-up medical treatment for her left shoulder keloid.  Her history of present illness was positive for itching and tenderness.  However, objective examination revealed no significant findings except for a firm, hyperpigmented plaque that was brown and papular.  

In this case, the Veteran's left shoulder keloid does not affect limitation of function or motion of the shoulder.  Moreover, the scar was found to be superficial and did not exceed an area of six square inches, let alone 144 square inches.  The evidence also does not show that the Veteran's scar had frequent loss of covering of skin over it, so it is not unstable.  Finally, although the Veteran reported tenderness of her left shoulder keloid at a September 2013 private medical treatment session, there was no tenderness or pain on examination, nor was pain found on examination at the Veteran's VA examinations of record.  Accordingly, the Board finds that the Veteran is not entitled to an initial compensable rating for her left shoulder keloid under Diagnostic Codes 7801-7805. 

5.  Right Hammertoes

The Veteran's disability is rated under Diagnostic Code 5282, which contemplates hammer toe.  Diagnostic Code 5282 provides for a 0 percent rating for hammer toe of single toes.  A 10 percent rating is warranted for hammer toe of all toes, unilateral with claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013). 

On VA examination in July 2006, the Veteran complained of burning, sharp foot pain that occurred once a month and lasted for 1 hour.  She reported that the pain traveled to the bottom of the foot and was an 8-9/10 in severity.  She stated that the pain could be elicited by physical activity and was relieved by rest and pain medication.  She indicated that she had pain and swelling of the foot at rest and while standing or walking.  She denied any functional impairment due to her hammer toes.  Examination revealed no signs of abnormal weight bearing in the feet.  There was no evidence of tenderness, weakness, edema, atrophy, or disturbed circulation.  The Veteran was noted to have hammer toes on the right foot, including toes 2 and 3.  She had no limitation with standing or walking and did not require any type of support with her shoes.  An x-ray of the right foot showed a heel spur.  The Veteran was diagnosed with right hammer toes. 

At a June 2010 VA examination, the Veteran reported development of a second hammer toe on the right foot.  She complained that the pain was a 9/10 in severity and that she had dull pain at rest.  She also indicated that she had weakness, stiffness, fatigability, and lack of endurance.  She denied heat, redness, and the use of assistive devices.  She stated that she could stand for one hour and walk 2 blocks.  She maintained that she had severe flare-ups on rainy days and that they would last until it stopped raining.  She reported that she took pain medication for her hammer toes.  Aggravating factors were noted to be prolonged standing and walking, and rest was noted to be an alleviating factor.  Examination revealed that there was no edema, redness, heat, effusion, calluses, or abnormal forefoot to rearfoot alignment.  There was a normal arch on nonweightbearing with decreased medial arch on weightbearing.  The Veteran was noted to have planus foot type, erectus rearfoot position, and a reducible right second hammer toe.  She had full range of motion of the first metatarsophalangeal joint without pain.  She also had moderate lateral deviation of the great toes, greater on the right side, and her hallux valgus deformity was noted to be flexible.  An x-ray of the foot indicated that the Veteran had moderate hallux valgus deformity, dorsal contraction of the toes on lateral view of the right foot, and plantar inferior heel spur.  The examiner diagnosed the Veteran with right second hammer toe, asymptomatic.        

On VA examination in February 2011, the Veteran complained that she experienced pain in her feet both with weightbearing and with rest.  However, she explained that her pain was not constant in nature.  She also reported right foot weakness, stiffness, fatigability, and lack of endurance.  She stated that when necessary, she took over-the-counter medication for her foot pain.  She indicated that she experienced 2 to 3 flare-ups of toe pain per week and that these flare-ups lasted 1 to 2 days.  She maintained that her flare-ups were triggered by rainy weather or activities that required extended walking.  She reported that her flare-ups were relieved by soaking her foot or sitting with her foot elevated.  She complained that during a flare-up, she had to stay home and limit her walking to necessary activities only.  She denied the use of inserts, crutches, braces, or other assistive devices for ambulation.  She estimated that she could walk for 2 to 3 blocks and stand in one place for 30 minutes.  The Veteran reported that her hammer toes caused no occupational limitations, but that she had to take frequent breaks when performing home maintenance chores that required extended standing and weightbearing.  She also stated that she was limited recreationally by not being able to perform any activities that involved running.  

Examination revealed that there was a mild hallux valgus deformity at the base of the great toe with an angulation of less than 10 degrees.  The second toe overlapped the third toe.  The Veteran was noted to have a mild hammer toe deformity in toes 2 and 3 of the right foot with an angulation of each toe of about 10 degrees.  The second and third toes of the right foot had tenderness to palpation, but there was no edema, erythema, painful motion, instability, weakness, calluses, breakdown, or unusual shoe wear pattern.  Skin and gait were normal.  There was full range of motion of the metatarsophalangeal joint of the great toe.  An x-ray showed very mild hallux valgus deformity of the right great toe and hammer toe deformities in the right foot.  The Veteran was diagnosed with hammer toe deformities of the right foot.  

Although the Veteran reported pain and functional limitation due to her right hammer toes, the evidence does not show that the Veteran had hammer toe deformities of all the toes on her right foot.  Indeed, the above VA examinations reveal that the Veteran only had right hammer toe deformities in the second and third toes of her right foot.  Therefore, the Board finds that the Veteran is not entitled to an increased initial rating under Diagnostic Code 5282 for her right hammer toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.    

Additionally, there is no x-ray evidence that demonstrates that the Veteran has osteoarthritis involving the interphalangeal joints of the right foot.  Therefore, the Board finds that the Veteran is not entitled to an increased rating for her disability under the diagnostic criteria pertaining to arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board acknowledges that although there is no x-ray evidence of arthritis in the right foot, a potential compensable rating for painful or unstable joints under 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes that although the Veteran complained of pain and swelling of her right foot at her July 2006 VA examination, she denied any functional impairment due to her hammer toes, and examination revealed no tenderness, weakness, or limitation with standing or walking.  The Board has considered the Veteran's subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance during her June 2010 and February 2011 VA examinations.  However, the medical evidence at the June 2010 and February 2011 VA examinations indicates that the Veteran had full range of motion of the metatarsophalangeal joint of the great toe with no pain.  The June 2010 VA examiner specifically determined that there was no evidence of edema, redness, heat, effusion, calluses, or abnormal forefoot to rearfoot alignment.  Indeed, the June 2010 VA examiner found that the Veteran's right second hammer toe was asymptomatic.  Additionally, the February 2011 VA examiner specifically found that other than tenderness to palpation in the second and third toes of the right foot, there was no evidence of edema, erythema, painful motion, instability, weakness, calluses, breakdown, or unusual shoe wear pattern.  Thus, even considering the objectively confirmed findings of pain, as well as the Veteran's complaints of swelling, weakness, stiffness, fatigability, and lack of endurance, the evidence does not show that the Veteran's right hammer toes cause functional impairment or are manifested by painful or unstable motion, and thus the requirements for an increased rating due to functional loss or painful or unstable joints are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202. 

The Board has also considered the applicability of Diagnostic Code 5284, which contemplates other foot injuries.  However, the Board notes that the Veteran is being separately compensated for bilateral plantar fasciitis under the criteria for Diagnostic Code 5284.  Since the Veteran's bilateral plantar fasciitis is already being considered under Diagnostic Code 5284 as an "other" foot injury, the Veteran's right hammer toes cannot also be considered under Diagnostic Code 5284 because that would result in pyramiding.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 
 
The Board acknowledges that although the Veteran's most recent VA examination for her right hammer toes had occurred in February 2011, she had indicated at her February 2013 video conference hearing that her disability had worsened since her previous VA examination.  She reported symptoms of increased toe pain and swelling and maintained that sometimes her right great toe would overlap with her second toe and that her third toe would overlap with her fourth toe.  However, in this case, the applicable rating criteria only provide for higher ratings if all of the Veteran's right toes are affected by hammer toe or if the Veteran has limitation of motion and/or evidence of arthritis in her interphalangeal joints.  The Veteran did not report that all of her right toes were affected by hammer toe, nor did she indicate that she had any limitation of motion in her toes.  Thus, regardless of whether the Veteran's right hammer toes had worsening pain and swelling, there is no basis to grant a higher rating, and further remand to obtain a current VA examination is not necessary, especially given that the most recent examination had occurred only 3 years ago.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). 

7.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5280, 5282, 5284 (2013); 4.97, Diagnostic Codes 6516, 6519, 6520 (2013); 4.104, Diagnostic Code 7101 (2013); 4.118, Diagnostic Code 7805 (October 22, 2008); see also Fenderson, supra. 

The Board has also considered whether the Veteran's hypertension, bilateral plantar fasciitis, paradoxical vocal cord mobility, left shoulder scar, and right hammer toes present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

The Veteran's 10 percent rating since the date of service connection for her hypertension contemplated her subjective complaints of headaches, dizziness, fatigue, anxiety, and dyspnea on moderate exertion, as well as functional impairment.  The Veteran's systolic pressure was not predominantly 200 or more, nor was her diastolic pressure predominantly 110 or more.  Additionally, her hypertension was not found to have any occupational impact.  Thus, the Veteran's subjective complaints and functional impairment were included in the 10 percent rating.      

The Veteran's 0 percent rating prior to June 8, 2010 for her bilateral plantar fasciitis contemplated her subjective complaints of pain and swelling and minimal functional impairment.  Other than pain and swelling, the Veteran had no other objective manifestations of her bilateral plantar fasciitis during this period, including any functional impairment, and therefore her subjective complaints of pain and swelling were included in the 0 percent rating.  The Veteran's 10 percent rating since June 8, 2010 for her bilateral plantar fasciitis contemplated her subjective complaints of pain, weakness, stiffness, fatigability, and lack of endurance, as well as her functional impairment during flare-ups.  The Veteran's bilateral plantar fasciitis was found to be no more than moderate in severity and more nearly approximated moderate flatfoot.  However, there was no evidence of marked deformity, hallux valgus that required surgery or was equivalent to amputation of the great toes, and the Veteran was able to ambulate without assistive devices.  Her foot pathology also had no impact on her ability to work.  Thus, the Veteran's subjective complaints and functional impairment were included in the 10 percent rating.      

The Veteran's 0 percent rating for her paradoxical vocal cord mobility prior to May 10, 2013 contemplated her functional impairment, as well as her subjective complaints of sore throat, hoarseness, coughing with sputum, wheezing, difficulty breathing at times, persistent fever, night sweats, pain or discomfort over the chest area on exertion, sinus pressure and congestion, runny nose, shortness of breath, and ear ache.  The Veteran had FEV-1 of 81.5 percent predicted and hoarseness, but there was no evidence of inflammation of cords or mucous membrane, thickening or nodules of cords, polyps, submucous infiltration, pre-malignant changes on biopsy, constant inability to speak above a whisper, or constant inability to communicate by speech.  Therefore, the Veteran's subjective complaints and functional impairment were included in the 0 percent rating.  The Veteran's 10 percent rating for her paradoxical vocal cord mobility since May 10, 2013 contemplated her functional impairment, as well as her subjective complaints of squeezing in her chest, shortness of breath, dyspnea, wheezing, coughing, difficulty swallowing, nasal congestion, postnasal drip, sore throat, ear congestion, and rhinorrhea.  The Veteran had FEV-1 of 77 percent predicted and hoarseness, but there was no evidence of thickening or nodules of cords, polyps, submucous infiltration, pre-malignant changes on biopsy, constant inability to speak above a whisper, or constant inability to communicate by speech.  Therefore, the Veteran's subjective complaints and functional impairment were included in the 10 percent rating.   

The Veteran's 0 percent rating for her left shoulder scar contemplated her subjective complaints of itching, burning, and pain and functional impairment.  There was no evidence that the superficial left shoulder scar was unstable, painful on examination, exceeded 144 square inches, or caused any functional impairment of the shoulder.  Therefore, the Veteran's subjective complaints were included in the 0 percent rating.  

The Veteran's 0 percent rating for her right hammer toes contemplated her subjective complaints of pain and functional impairment.  There was no evidence that all of the Veteran's toes were affected by hammer toe, nor was there x-ray evidence of arthritis in the interphalangeal joints.  Additionally, the Veteran's right hammer toes did not cause functional impairment or painful or unstable motion.  Therefore, the Veteran's subjective complaints were included in the 0 percent rating.  

Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a respiratory disorder, to include asthma, is denied.  

An initial 10 percent rating, but no higher, for hypertension is granted prior to June 8, 2010.  

An initial rating in excess of 10 percent for hypertension is denied since June 8, 2010.  

An initial compensable rating for bilateral plantar fasciitis is denied prior to June 8, 2010.  

An initial rating in excess of 10 percent for bilateral plantar fasciitis is denied since June 8, 2010.  

An initial compensable rating for paradoxical vocal cord mobility is denied prior to May 10, 2013.  

An initial rating in excess of 10 percent for paradoxical vocal cord mobility is denied since May 10, 2013.

An initial compensable rating for left shoulder scar is denied.  

An initial compensable rating for right hammertoes is denied.




REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claim for increased initial rating for a right ankle disability.  

At a May 2013 VA examination, the range of motion testing showed 40 degrees right ankle plantar flexion with pain beginning at 5 degrees.  Regarding right ankle dorsiflexion (extension), the examiner indicated on the Disability Benefits Questionnaire (DBQ) that it "lacks 5 degrees from [neutral]."  In the section of the DBQ that pertained to range of motion testing after repetitive use, the examiner marked "Yes" with respect to whether the Veteran was able to perform repetitive use testing with 3 repetitions.  However, the examiner then indicated that the Veteran was unable to perform repetitive use testing on the right ankle due to back pain.  With respect to the DBQ section pertaining to functional loss and additional limitation of motion after repetitive use testing, the examiner determined that the Veteran did not have additional limitation of motion of the ankle following repetitive use.  However, the examiner then marked "Yes" that the Veteran had functional loss and/or functional impairment of the ankle.  She indicated that both ankles had less movement than normal and pain on movement after repetitive use testing.  

Unfortunately, the Board is unable to objectively determine the current severity of the Veteran's right ankle disability based on this information.  It is unclear what is meant by the VA examiner's notation of "lacks 5 degrees from [neutral]" in regards to the right ankle dorsiflexion.  Further, although the examiner reported that the Veteran was unable to perform repetitive use testing on her right ankle due to back pain, she also essentially found that following repetitive use testing, the Veteran did not have additional limitation of motion of the right ankle.  The examiner additionally determined that the Veteran had functional loss and/or functional impairment of the right ankle following repetitive use testing in the form of less movement than normal and pain on movement.  The Board thus seeks clarification as to whether the Veteran was actually able to perform repetitive use testing on her right ankle.  The examiner is reminded that if she was unable to perform repetitive use testing on the Veteran's right ankle, she must explain why it was not possible.  In particular, the examiner should explain why back pain would prevent repetitive use testing of the ankle.  The Board also requests definition of the term "lacks 5 degrees from [neutral]" in regards to the right ankle dorsiflexion.       

Given the evidence outlined above, the file should be returned to the May 2013 VA examiner, if available, in order to obtain an addendum opinion clarifying whether the Veteran had actually been able to perform repetitive use testing on her right ankle during her May 2013 VA examination and defining the term "lacks 5 degrees from [neutral]" regarding right ankle dorsiflexion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for a right ankle disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner who conducted the May 2013 VA ankle examination for an addendum opinion, if available.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:  

a) Was the Veteran actually able to perform repetitive use testing on her right ankle during the May 2013 VA examination?  If the examiner was unable to perform repetitive use testing on the Veteran's right ankle, she must explain why it was not possible.  In particular, the examiner should explain why back pain would prevent repetitive use testing of the ankle.  

b)  Please provide definition of the term "lacks 5 degrees from [neutral]" in regards to the right ankle dorsiflexion.  

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
 
3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


